DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morita (US 2009/0242313). Morita discloses a motorcycle comprising: 
a frame assembly (F) having a front end and a rear end extending along a longitudinally- extending centerline (along the center of the motorcycle from the front to the back); 
a front ground-engaging member (WF) operably coupled to the front end of the frame assembly at a front rotational axis (axis of the wheel); 
a rear ground-engaging member (WR) operably coupled to the rear end of the frame assembly at a rear rotational axis (axis of the rear wheel); 
an engine (E) supported by the frame and operably coupled to at least one of the front ground-engaging member and the rear ground-engaging member, the engine including a front cylinder (52F) having a front cylinder head, a rear cylinder having a rear cylinder head (53F), and a crankshaft (51) operably coupled to the front and rear cylinders; 
a seat (fig. 1) supported on the frame and configured to support at least an operator of the vehicle; 
a fuel tank (55) supported by the frame and positioned under the seat (see figure 1), and a forward end of the fuel tank is approximately vertically aligned with the crankshaft (see figure 1 and 2 as the front end of the fuel tank is Approximately vertically aligned with the crankshaft).
Regarding claim 2, wherein the forward end of the fuel tank is positioned rearward of the front cylinder (see figure 1 and 2).
Regarding claim 3, wherein a lower surface of the fuel tank is supported on the frame at a position lower than the front and rear cylinder heads (see figure 1 and 2).
Regarding claim 4, further comprising an airbox assembly (56) supported by the frame and operably coupled to the engine, and the fuel tank (55) extends from a rear end of the airbox assembly to a rear portion of the straddle seat (see figure 1).
Regarding claim 5, wherein the airbox assembly is positioned above the front cylinder and the fuel tank is positioned rearward of the front cylinder (see figures 1 and 2).
Regarding claim 6, further comprising a steering assembly (19) operably coupled to the front ground-engaging member (WF), and the airbox assembly (56) is positioned longitudinally intermediate the steering assembly and the fuel tank (see figure 1).
Regarding claim 7, where the fuel tank has a fuel cap placed on the bump on top of the fuel tank (see figure 1), wherein the fuel cap is positioned towards the front end of the fuel tank.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Inoue (US 2015/0090512). Morita does not mention a fuel pump (although the motorcycle probably includes one). However, Inoue discloses a fuel tank for a motorcycle which includes a fuel pump (40) placed longitudinally rearward of a fuel fill cap (24c) (see figure 2). It would have been obvious for one of ordinary skill in the art before the filing date of the current invention to modify Morita, by adding a fuel pump that would deliver constant supply of fuel to the engine, thereby allowing to engine to perform at its best. The combination of Morita and Inoue can be seen as the combination of prior art elements according to known methods to yield predictable results.

Claim(s) 9,12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Yamaha (JPS5682677). Morita does not mention a battery; however, Yamaha discloses a battery (15, figure 3) supported by the frame and positioned lower than the fuel tank and on the forward part of the fuel tank (see figure 3). It would have been obvious for one of ordinary skill in the art to modify Morita by placing the battery below the fuel tank and in the front section of the fuel tank, in order to utilize the space above the engine, behind the head tube and below the tank, or simple as a design choice.
Regarding claims 12 and 13, Morita does not show the height of the front and rear of the fuel tank. However, Yamaha shows a fuel tank with a front height and a rear height being substantially similar, additionally the longitudinal center of the fuel tank is lower than the front and rear of the fuel tank, in order to allow the section (6) of the frame to go through it. It would have been obvious for one of ordinary skill in the art to modify Morita by exchanging the tank for a tank such as the one shown by Yamaha, in order to have a separate variation of a tank that will entice users to buy the motorcycle

Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita in view of Bagnariol (US 2014/0262580). Morita does not mention an anti-lock brake module and brake assembly. However, Bagnariol discloses a motorcycle with anti-lock brake module (160) and a brake assembly (12), wherein the anti-lock brake module is positioned below the fuel tank as it is placed at the bottom of the frame (see figure 3 and 8). It would have been obvious to modify Morita by adding a brake assembly and an anti-lock brake module as mentioned by Bagnariol, in order to be able to provide better components that enhance the safety of the user of the motorcycle, and simple to better stop the motorcycle.
Regarding claim 11, wherein the anti-lock brake module location can be seen as a design choice, as it can be placed in a location where there is space or in a location proximal to a computer or simply in a place where it is proximal to the brakes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341. The examiner can normally be reached 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARLON A ARCE/Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611